21 F.3d 1122
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Judy MATTINGLY and Linda Norwood, Plaintiff-Appellants,v.SUN REFINING AND MARKETING COMPANY, Defendant-Appellee.
No. 93-5043.
United States Court of Appeals, Tenth Circuit.
March 17, 1994.
ORDER AND JUDGMENT1

1
Before LOGAN and MOORE, Circuit Judges, and OWEN, Senior District Judge.2

PER CURIAM

2
Following our review of the briefs and oral argument, we are not persuaded the district court erred in this matter because appellants have failed to convince us that Oklahoma would find defendant's conduct ultra hazardous.  We find no merit in the other arguments.  The judgment is therefore AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 Honorable Richard Owen, Senior District Judge for the United States District Court the Southern District of New York, sitting by designation